              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 ASUA BUIE,

                            Plaintiff,
 v.                                                Case No. 18-CV-1824-JPS

 GREGORY BACON,                                                    ORDER

                            Defendant.


       On November 4, 2019, the Court set a Scheduling Order in this case,

which included a deadline that all discovery be completed no later than

April 1, 2020. (Docket #20). The Court made clear to Plaintiff “that he must

respond to the defendants’ requests for discovery in accordance with the

applicable procedural rules” and that Plaintiff’s “[f]ailure to do so may

result in dismissal of this action” pursuant to Civil L.R. 41(c). Id. at 2. On

March 24, 2020, Defendant Gregory Bacon filed a motion requesting that

the Court extend the discovery deadline to May 1, 2020. (Docket #23). In

that motion, Defendant explained that, unbeknownst to Defendant,

Plaintiff changed his address, which complicated Plaintiff’s ability to

complete Defendant’s discovery requests. Id. at 1–2. Defendant also

explained that the national COVID-19 pandemic would prevent Defendant

from deposing Plaintiff in person. Id. at 2. The Court subsequently granted

the motion. (Docket #24).

       Notwithstanding this extension, Plaintiff has failed to comply with

the updated May 1, 2020 discovery deadline. Defendant explains that in

April, on more than one occasion, Defendant’s counsel contacted Plaintiff




  Case 2:18-cv-01824-JPS Filed 06/23/20 Page 1 of 3 Document 30
seeking Plaintiff’s discovery responses and to remind him of an upcoming

video deposition scheduled for April 24, 2020. (Docket #26-1 at 2–3).

Without explanation or excuse, Plaintiff failed to attend this video

conference. Id. at 3. Thereafter, Defendant’s counsel e-mailed Plaintiff to

attempt to reschedule the deposition. Id. Because Plaintiff has not

responded to Defendant’s discovery requests, Defendant has filed a motion

to either compel discovery and extend the discovery and dispositive motion

deadlines or, in the alternative, to dismiss this case for failure to prosecute.

(Docket #25).

       The Court finds that dismissal of this case is appropriate. Under Rule

41(b) “[i]f the plaintiff fails to prosecute or to comply with [the Federal

Rules of Civil Procedure] or a court order, a defendant may move to dismiss

the action . . . .” Fed. R. Civ. P. 41(b). Similarly, “[w]henever it appears to

the Court that the plaintiff is not diligently prosecuting the action . . . the

Court may enter an order of dismissal with or without prejudice.” Civil L.

R. 41(c). It is clear that Plaintiff has no intention of completing Defendant’s

discovery requests, working with Defendant’s counsel to reschedule the

deposition that he inexplicably failed to attend, or, at the very least,

contacting Defendant’s counsel with regard to this case. Notwithstanding

the Court’s earlier warning, the Plaintiff has deliberately failed to comply

with discovery deadlines and prosecute this case. Therefore, the Court will

grant Defendant’s motion to dismiss this case for failure to prosecute.

(Docket #25). Consistent with Rule 41(b), this dismissal operates as an

adjudication on the merits and is with prejudice. Fed. R. Civ. P. 41(b).

       Defendant also requests that, pursuant to Fed. R. Civ. P. 54, “that the

Court assess appropriate costs to Plaintiff in an amount determined by the

Court.” (Docket #26 at 6). See Donelson v. Hardy, 931 F.3d 565, 570 (7th Cir.


                            Page 2 of 3
  Case 2:18-cv-01824-JPS Filed 06/23/20 Page 2 of 3 Document 30
2019) (“Because the district court dismissed the suit with prejudice, the

defendants were prevailing parties entitled to costs.”) (citation omitted).

Defendant can submit a proposed bill of costs to the Clerk of Court as

appropriate.

      Lastly, the Court will deny as moot Defendant’s motion, in the

alternative, to compel discovery and amend the discovery deadline,

(Docket #25).

      Accordingly,

      IT IS ORDERED that Defendant Gregory Bacon’s motion to dismiss

for failure to prosecute, (Docket #25), be and the same is hereby

GRANTED;

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice, together with costs as taxed by the

Clerk of the Court; and

      IT IS FURTHER ORDERED that Defendant Gregory Bacon’s

alternative motion to compel discovery and amend the discovery deadline,

(Docket #25), be and the same is hereby DENIED as moot.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 23rd day of June, 2020.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                            Page 3 of 3
  Case 2:18-cv-01824-JPS Filed 06/23/20 Page 3 of 3 Document 30
